       Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 1 of 12




                                          June 17, 2021


By ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re: United States v. Michael Avenatti, 19 Cr. 373 (PGG)

Your Honor:

        I write in further support of our motion to compel (Mot., Dkt. 315) and in response
to the government’s June 11 letter (Opp., Dkt. 318). The government’s 17-page response
acknowledges the seriousness of the issues Mr. Avenatti raises but urges the Court to
move forward without creating a record about what actually happened. It concedes that it
decided before the trial not to disclose certain witness statements but does not want to be
compelled to disclose them now – a necessary step to assess appropriate relief. It asks the
Court to decline inquiry into a New York Post reporter’s recent statements about meetings
outside counsel’s and Mr. Avenatti’s presence and the reporter’s access to questionnaire
responses. For the reasons below, the government’s arguments should be rejected.
I.     The government decided pretrial not to disclose certain witness statements. It
       must produce them now so that we can assess the prejudice.
        Following months of inquiries, the government now acknowledges – for the first
time in its response to Mr. Avenatti’s motion to compel – that it knew before last year’s
trial that DOJ lawyers possessed witness statements that it deliberately withheld. It
continues to refuse to produce these statements. Instead, it misstates the law and facts to
claim that Mr. Avenatti’s request is untimely and waived. And it asks the Court to
presume that no prejudice arises from this continuing non-disclosure – something that
cannot be determined without reviewing the undisclosed statements. The government
should be compelled to produce all 3500 material possessed by DOJ to allow counsel to
assess the prejudice caused by its failure to produce it when it should have.
        Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 2 of 12

Hon. Paul G. Gardephe
June 17, 2021
Page 2


   A.       The government made a deliberate decision not to disclose certain witness
            statements.
        The government acknowledges that it made a deliberate decision – together with
its colleagues in the Central District of California (CDCA) – not to produce witness
statements before the trial. It states that “following a request by the government for
statements of Regnier,” the government’s colleagues in CDCA provided 3500 material,
Opp. at 2-3, including interview memoranda and certain handwritten notes. But,
“following the pertinent USAO-CDCA team’s practice . . . . of only disclosing such notes
when they are inconsistent with the disclosed memorandum,” certain handwritten notes
were not included in the 3500 production. Id. at 3. The Southern District of New York
(SDNY) government attorneys and their CDCA colleagues apparently agreed that these
notes would be withheld.
       The government’s recounting is significant for several reasons. First, it
acknowledges that it was obliged to produce witness statements possessed by DOJ’s
lawyers in CDCA, which is presumably why it asked CDCA to provide statements
relating to Regnier. Second, CDCA attorneys likewise recognized the need to disclose
witness statements they possessed before trial in this case. Third, it confirms that SDNY
and CDCA prosecutors conferred about their discovery obligations and decided, together,
not to produce certain statements, contrary to what the government concedes is the
standard practice in this district, see Opp. at 6 n.4. (“[T]he Government in this district
generally produces all reports, and all notes, of interviews in its possession”).1
       To the extent the government’s letter may suggest that it was confronted by
CDCA lawyers who insisted on withholding witness statements, even if true, the
government still had several appropriate options. It could have disclosed CDCA’s
position to defense counsel. It could have provided the statements to the Court under 18
U.S.C. § 3500(c). Or it could have decided not to call Regnier at trial. The government
instead chose another option: agree with their CDCA colleagues not to produce the
statements and remain silent.

        Significantly, the government does not dispute the facts set forth in Mr. Avenatti’s
motion establishing that it conducted a joint investigation with its CDCA colleagues and
jointly managed Ms. Regnier. Mot. at 4-5. Nor can it because CDCA prosecutors
attended 14 out of the government’s 16 meetings with Ms. Regnier. See Ex. A (listing
DOJ’s meetings with Ms. Regnier). The government concedes that it worked jointly with

        1
           The government’s statement that CDCA said “it would not be providing
underlying notes” is incorrect (Opp. at 3): the government in fact produced some, but not
all, of the handwritten notes taken by CDCA agents and AUSAs.
        Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 3 of 12

Hon. Paul G. Gardephe
June 17, 2021
Page 3


CDCA to pool their collective statements for the 3500 production. Opp. at 2-3; see also
Ex. A (indicating originating office for each document). Divvying them into separate
“teams” is “hypertechnical and unrealistic.” United States v. Gupta, 848 F. Supp. 2d 491,
493 (S.D.N.Y. 2012). 2 The government’s conclusory statements that there was no joint
prosecution team neither addresses these undisputed facts nor explains why prosecutors
in both offices agreed to produce some, but not all, of their collective witness statements
before this case’s trial.

        The government takes fundamentally inconsistent positions when it acknowledges
that it needed to produce witness statements stored in California but insists that it did not
have to produce all notes DOJ possesses, as it does in every other case.

       In short, it is now clear that the government deliberately decided not to produce
certain witness statements before trial and has not provided a satisfactory explanation.
The next step is to obtain the statements and assess prejudice.

   B.       The government must produce all 3500 material to allow counsel to assess
            the prejudice.

       The government urges this Court to presume that its 3500 non-compliance did not
prejudice Mr. Avenatti – while continuing to withhold the statements that support or
rebut that contention.
        The government does not dispute the legal standard to be applied in determining
whether a new trial should be granted when the government fails to produce witness
statements. See Mot. 6-7. It turns on “whether the suppression was deliberate or
inadvertent.” United States v. Hilton, 521 F.2d 164, 166 (2d Cir. 1975). “If the
government deliberately suppresses evidence or ignores evidence of such high value that
it could not have escaped its attention, a new trial is warranted if the evidence is merely
material or favorable to the defense.” Hilton, 521 F.2d at 166; United States v. Jackson,
345 F.3d 59, 77 n.14 (2d Cir. 2003); United States v. Bin Laden, 397 F. Supp. 2d 465,
509 n.52 (S.D.N.Y. 2005) (“[A]lthough the value of the actual 3500 Material is quite
minimal, even this minimal value would likely require a new trial if the Government’s
failure to produce the statements had been truly intentional, or under circumstances


        2
          The government cites United States v. Yousef, a case about SDNY’s obligations
to collect discovery from foreign law enforcement agencies. 327 F.3d 56, 130-31 (2d Cir.
2003). Yousef does not provide the rule of law applying to two domestic United States
Attorneys’ Offices, both within DOJ; and the government does not explicitly contend
otherwise.
        Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 4 of 12

Hon. Paul G. Gardephe
June 17, 2021
Page 4


justifying a presumption of intentional suppression.”).df

       The government contends that merely stating this applicable law is “inflammatory,”
Opp. at 11 n.7, and yet acknowledges that it made the deliberate decision, jointly with its
CDCA colleagues, not to produce certain witness statements, Opp. at 2-3. The question
now is whether those statements were “material or favorable to the defense.” Hilton, 521
F.2d at 166. That, of course, requires counsel to review the unproduced statements.

       The government invites the Court to commit error by denying this motion without
establishing a record of what it failed to disclose. The approach urged by the government
would likely result in a remand. See United States v. Morell, 524 F.2d 550, 555 (2d Cir.
1975) (remanding “with directions to hold an evidentiary hearing for the purpose of
examining the government’s conduct with respect to this material”); cf. United States v.
Ortega, 2001 WL 1588930, at *8 (S.D.N.Y. Dec. 13, 2001) (granting hearing to examine
government’s discovery lapses); United States v. Nguyen, 1996 WL 26635, at *2
(S.D.N.Y. Jan. 24, 1996) (granting post-trial hearing to examine the government’s 3500
compliance). The efficient and appropriate next step is to order the government to
produce all of the undisclosed 3500 material to allow counsel (and the Court) to assess
whether the deliberately withheld statements are material or helpful to the defense.
Indeed, even if the Court were to determine that the government’s failure was inadvertent
– which is not what it contends in its letter (Opp. at 2-3) – we would still need to see the
undisclosed statements to assess “if there is a significant chance that this added item,
developed by skilled counsel, could have induced a reasonable doubt in the minds of
enough jurors to avoid a conviction.” Hilton, 521 F.2d at 166.
      Finally, the government argues that there cannot be prejudice because Mr.
Avenatti’s counsel did not cross examine Ms. Regnier. That misses the point: we do not
know what, if any, questions would have been asked based on the unproduced statements.
Again, the standard is a low one: “merely material or favorable to the defense.” Id.
(emphasis added). Applying this standard requires the defense to review the undisclosed
statements. There simply is no good reason for the continued non-disclosure.

   C.     The unproduced 3500 material include more than just handwritten notes.

       Insofar as the government suggests that Mr. Avenatti faced no prejudice because
the undisclosed notes are fully consistent with typed memoranda – something we cannot
determine unless or until we review those notes – it is mistaken for yet another reason:
the unproduced witness statements include more than just handwritten notes relating to
the memoranda. Shortly after our motion was filed on June 4, CDCA produced in the
California case additional pre-February 2020 witness statements by Ms. Regnier that
were not produced in this case. Further, the government has failed to provide an adequate
       Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 5 of 12

Hon. Paul G. Gardephe
June 17, 2021
Page 5


response to concerns that a special agent did not preserve at least one message from Ms.
Regnier sent just weeks before trial.

        First, shortly after Mr. Avenatti’s motion was filed on June 4, counsel learned that
CDCA prosecutors had just produced multiple additional witness statements by Ms.
Regnier, including a voice message and at least one email. In the newly-disclosed emails
that Ms. Regnier sent to Special Agent Ramoun Karlous, on January 14, 2020 – only
weeks before trial – she wrote that she “felt threatened” by the Twitter screenshot
attached as Exhibit A to the government’s papers speculating that Mr. Avenatti might
harm her. The government describes the screenshot as an “apparent attempt[] at humor.”
Opp. at 11. But that was not Regnier’s view at the time – she felt afraid that she might be
harmed and was sufficiently concerned to send an email to the government about it.
These fears could have led to biases on which to impeach her. Evidence that “impeaches
a government witness . . . is generally called Brady material.” United States v. Gil, 297
F.3d 93, 101 (2d Cir. 2002). That at least one of the undisclosed witness statements now
appears to contain Brady disclosures further emphasizes the need to review all of the
materials; and that the government should have produced them before trial and, having
failed to do so, at the very least following the Court’s October 30, 2020 Brady Order,
Dkt. 305.
        Second, the government is notably opaque about a text message that, according to
Special Agent (SA) Penland’s own notes, Ms. Regnier “sent” to her about a “concern”
just weeks before trial. Mot. at 5-6; Opp. at 9-11. The government does not dispute what
the agent’s notes clearly state: that Regnier sent at least one text message to SA Penland
that the government cannot find. Nor does it submit that the agent has a different
understanding of what her own notes say; it does not even aver, one way or the other,
whether SA Penland recalls receiving this message that the government cannot find. The
government appears not to want to explain what happened to this text message. In a
footnote, it states that it “has no basis to” confirm whether messages were unpreserved.
Opp. at 10 n.6. If true, that is remarkable: it means that the government has not
investigated why it cannot locate a witness statement that its own agent wrote had been
sent to her. The government writes that Ms. Regnier “stat[ed] that she sent [the text
messages] to a different agent” (id.) – an agent who the government apparently has not
even contacted. But that is inconsistent with SA Penland’s own notes stating that Ms.
Regnier’s messages were “sent” to her.3 We have no idea what Ms. Regnier sent to the

       3
         It is also not an accurate description of what Ms. Regnier actually said. The
government disclosed to counsel an email, which it describes on pages 4-5 of its
opposition, in which Ms. Regnier told her own lawyer that she sent another Twitter
screenshot to “Mr. Karlous” and that she used her phone to show items to agents during
        Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 6 of 12

Hon. Paul G. Gardephe
June 17, 2021
Page 6


New York-based agent. At the very least, the government should inquire of its agent
whether she recalls receiving this text message; why it was not preserved; and the time
period over which she did not preserve witness statements. The government again wants
to move forward without establishing a record of what happened. The Court should not
allow that.
   D.        The government distracts with flawed arguments about timeliness and its
             discovery obligations.
       The government’s remaining legal arguments are unsupported and, at times, flatly
inconsistent with settled law.
        1.      This motion is timely.
        The government argues that this motion is untimely. The government does not
even address the precedents cited in the motion to compel requiring the government to
produce witness statements post-trial when it failed to provide them earlier. Mot. at 6-7.
It instead invokes Fed. R. Crim. P. 12, Opp. at 7-8, which concerns Rule 16 disclosures,
not the Jencks Act obligation at issue here. The government argues the following
syllogism: it only had to produce witness statements from another office if it is jointly
prosecuting Mr. Avenatti; case law concerning discovery obligations in joint prosecutions
specifically addresses Rule 16 discovery; therefore this motion implicates Rule 16; and
Rule 16 discovery motions must be made before trial; so therefore this motion is
untimely. Opp. at 8. The government’s argument makes no sense: this is a motion for
undisclosed 3500 material and Rule 12 has no bearing. The fact that precedents
addressing joint prosecution teams, e.g., United States v. Martoma, 990 F. Supp. 2d 458
(S.D.N.Y. 2014), arose in the context of Rule 16 discovery is of no moment.

       The government also cites cases in which the defendant did not make the
necessary motion for witness statements. United States v. Padilla, 1996 WL 389300, at
*2 (S.D.N.Y. July 11, 1996); see United States v. Petito, 671 F.2d 68, 73-74 (2d Cir.
1982). Here, no such motion was necessary because the government agreed to produce
witness statements by January 14, 2020. Dkt. 68. This precise point was made in our
motion. Mot. 5 n.3. The government derides it as not making “sense.” Opp. at 8. But it is
the government’s argument that makes no sense: clearly no motion is necessary when the
government has agreed to the disclosure in question and confirmed its obligation in an



meetings. Opp. at 4. It is unclear what question Ms. Regnier is responding to in this
email, and she says nothing about what she sent to SA Penland (or whether she did or did
not send anything at all). Id.
       Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 7 of 12

Hon. Paul G. Gardephe
June 17, 2021
Page 7


ECF-filed letter.

       The government cites a June 2019 transcript in which it suggested that it did not
possess items located in California. Opp. at 8 n.5. But defense counsel had not at that
time seen the 3500 disclosures revealing the tight working relationship between SDNY
and CDCA – a fact that the government does not dispute, see Mot. at 4-5. Counsel could
not waive what it did not know. Doe v. Marsh, 105 F.3d 106, 111 (2d Cir. 1997)
(“[W]aiver ‘is ordinarily an intentional relinquishment or abandonment of
a known right or privilege.’”) (quoting Johnson v. Zerbst, 304 U.S. 458, 464 (1938)).

       2.     The government is required to produce all witness statements,
              including all notes.
        The government argues that it did not need to produce handwritten notes from its
meetings with Ms. Regnier, but none of the cited case support that contention. For
example, Palermo v. United States addresses notes that were outside the Jenck’s Act’s
scope because they were based “on the memory of the agent” and were not “verbatim”
recordings of what the witness said. 360 U.S. 343, 352-53 (1959). But the government
does not suggest that the notes at issue here are anything other than the most precise,
verbatim summaries of Ms. Regnier’s oral statements. And in United States v. Artis, 523
F. App’x 98, 101 (2d Cir. 2013), a district judge performed an in camera review of notes
before determining that the “sentence fragments” and “impressions” without any “direct
quotes” were not 3500 material. Here, by contrast, the government never submitted the
statements at issue for in camera review under § 3500(c). It instead remained silent about
its decision not to produce them and withholds them even today. Artis is therefore
inapposite.
       The government also cites cases declining to impose sanctions for destroying
notes either because there was no bad faith or the notes’ contents were preserved in
memoranda. E.g., United States v. Elusma, 849 F.2d 76, 79 (2d Cir. 1988); United States
v. Barlin, 686 F.2d 81, 92 (2d Cir. 1982); United States v. Covello, 410 F.2d 536, 545 (2d
Cir. 1969); United States v. Aviles, 337 F.2d 552, 559 (2d Cir. 1964); accord United
States v. Reed, 575 F.3d 900, 920-21 (9th Cir. 2009). These cases do not address the
circumstances here where the government refuses to produce notes that exist but were
deliberately withheld. The underlying notes, when extant, are clearly the most verbatim,
contemporaneous recordations of the witness’ statements. The government therefore
concedes, as it must, that it ordinarily would produce the notes that it continues to
withhold here. Opp. at 6 n.4.
       Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 8 of 12

Hon. Paul G. Gardephe
June 17, 2021
Page 8


                                            ****

       At its core, the government’s letter attempts to put the cart before the horse. It asks
the Court to presume there was no prejudice without allowing counsel or the Court to
review the statements that were not produced and by refusing to explain or even
investigate why others were not preserved. Given the government’s deliberate decision
not to produce at least certain witness statements, the defense must be allowed to see
them to assess whether they are “material or favorable to the defense.” Hilton, 521 F.2d
at 166; Jackson, 345 F.3d at 77 n.14.

II.    The government is mistaken when it argues that Mr. Avenatti is not entitled
       to know whether it provided questionnaire responses to a New York Post
       reporter or facilitated her presence at sidebars.
         The government takes the extraordinary position that Mr. Avenatti is not entitled
to know whether a reporter met with the Court outside counsel’s presence, as the reporter
claims, or otherwise permitted her to attend sidebars and receive prospective jurors’
questionnaire responses the night before oral voir dire. Opp. at 12-17. The government is
notably silent about what, if any, interactions it had with this reporter – including whether
it facilitated her presence at sidebar or provided her with the questionnaire responses –
knowing that she wrote for a newspaper that was firmly aligned with then-President
Trump and against Mr. Avenatti, who was often portrayed in the media as the president’s
primary antagonist. This case’s sensitivity to the media was indicated by the very fact of
a questionnaire and questions within it about media exposure. The government continues
to suggest that Mr. Avenatti should have foreseen that media would attend sidebars and
review the questionnaire responses, Opp. at 12, even though the government itself told
the Court and defense counsel on the first day of voir dire that it believed sidebars were
in camera, Mot. at 8 (citing Trial Tr. at 78:2-78:5).
       The government declines to address the reporter’s access to questionnaire
responses. See Mot. at 9. It instead uses notably stilted language to opine, in an
incomplete matter, that “some [of the reporter’s stories] appear to have been based on the
Court’s reading of certain responses to juror questionnaires in open court and another
appears to have arisen from a New York Post reporter’s attendance at a sidebar.” Opp. at
12 (emphasis added). It omits that some of the reporting is based on information only
found in the jurors’ questionnaire responses and not stated in any court transcript. See
Mot. a 9 (noting questionnaire response that Mr. Avenatti “should already be in prison”).
And it remains silent about whether it provided the questionnaire responses to the
reporter.
       Attacking a strawman, the government works to dismantle a Rule 33 motion that
       Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 9 of 12

Hon. Paul G. Gardephe
June 17, 2021
Page 9


Mr. Avenatti has not filed or even suggested. The government’s response to an unfiled
Rule 33 motion should not distract from what this application actually concerns: a former
New York Post reporter’s recent claims that she “met with” the Court and that the Court
“thought about” her request to attend sidebars, ultimately ruling that she could, and
provided “all media” with the questionnaire responses. Mot., Ex. A. These statements
implicate Mr. Avenatti’s rights (1) to attend all stages of the trial under Fed. R. Crim. P.
43(a)(2); (2) to have counsel present at all stages and able to object to important pretrial
and trial procedures as required by the Sixth Amendment; (3) to be tried and sentenced
without any appearances of partiality; and (4) to have proceedings consistent with due
process. In light of the New York Post reporter’s recent public statements, we respectfully
request a record of whether they are correct and, if they are, the relevant circumstances.
Mot. at 7-9. If they are incorrect, we respectfully request that the Court direct the
government to describe its contacts with the reporter including whether it provided her
with questionnaire responses. See Local Rule 23.1(b).
III.   Conclusion
        At base, the government urges that the Court should create no further record
concerning the matters raised in Mr. Avenatti’s motion, which pertain to the
government’s discovery obligations and Mr. Avenatti’s important constitutional rights.
The Court should compel the government to produce information necessary to assess
prejudice attributable to its 3500 non-compliance and hold a hearing. It should reject the
government’s effort to block Mr. Avenatti from learning about the circumstances
described in the New York Post reporter’s recent statements. Mr. Avenatti cannot remain
in the dark about what happened during and around jury selection.
       We are available to answer any questions. Thank you for your consideration.
                                          Respectfully submitted,
                                          /s/ Benjamin Silverman
                                          Benjamin Silverman
                                          Attorney for Michael Avenatti
cc: Counsel of Record (by ECF)
Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 10 of 12




                  Exhibit A
                Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 11 of 12



3500 Material Produced by USAO-SDNY Prior to Judy Regnier Trial Testimony



                Originating USAO
      Date                         CDCA Present?   No. Pages           Description           Identifying No.
                      Office

   3/25/2019         CDCA              Yes            18       Typed summary of interview      3514-001
                                                               Custody receipt for
   3/26/2019         CDCA              Yes            1        retained/seized property        3514-013

   3/26/2019         CDCA              Yes            1        Typed summary of interview      3514-014
                                                               Typed and handwritten
   3/26/2019         CDCA              Yes            1        memo of activity                3514-015

    4/9/2019         CDCA              Yes            1        Typed memo of activity          3514-016
                                                               Handwritten notes from
   6/14/2019         CDCA              Yes            2        interview                       3514-017
                                                               Handwritten notes from
   7/15/2019         CDCA              Yes            3        interview                       3514-018

   7/15/2019         CDCA              Yes            1        Typed notes from phone call     3514-019

   10/20/2019        SDNY              Yes            2        Typed signed consent            3514-002

   10/28/2019        CDCA              Yes            1        Typed memo of phone call        3514-020

   11/19/2019        CDCA              Yes            14       Typed summary of interview      3514-012
                                                               Handwritten notes from
   11/20/2019        SDNY              Yes            12       interview                       3514-004

   11/26/2019        SDNY              Yes            8        Typed summary of interview      3514-003

   12/5/2019         CDCA              Yes            1        Typed memo of phone call        3514-021

   1/8/2020        unknown             N/A            2        Travel reservation              3514-007
                                                               Handwritten notes from
   1/9/2020          SDNY              Yes            10       interview                       3514-005

   1/10/2020       unknown             N/A            5        Travel reservation              3514-006

   1/15/2020       unknown             N/A            2        Travel reservation              3514-008

   1/15/2020       unknown             N/A            8        Travel reservation              3514-009
                                                               Handwritten notes from
   1/16/2020         SDNY               No            4        interview                       3514-010
                                                               Handwritten notes from
   1/17/2020         SDNY               No            1        interview                       3514-011

    2/1/2020       unknown             N/A            6        Travel reservation              3514-023

    2/2/2020       unknown             N/A            2        Travel reservation              3514-022
                                                               Handwritten notes from
    2/4/2020         SDNY              Yes            2        interview                       3514-024
           Case 1:19-cr-00373-PGG Document 323 Filed 06/17/21 Page 12 of 12



           Originating USAO
  Date                        CDCA Present?       No. Pages           Description      Identifying No.
                 Office
                                                              Handwritten notes from
2/5/2020        SDNY              Yes                  1      interview                  3514-025




                                         Page 2 of 2
